         Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 1 of 11 PageID #:688




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


CHADWICK MCQUEEN, AN INDIVIDUAL; AND THE
TERRY MCQUEEN TESTAMENTARY TRUST,
                                                             CASE NO.: 1:20-CV-07226
         PLAINTIFF,

V.                                                           JUDGE MANISH S. SHAH

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,

         DEFENDANTS.


                              PRELIMINARY INJUNCTION ORDER
            THIS CAUSE being before the Court on Plaintiff, Chadwick McQueen, an individual;

     and The Terry McQueen Testamentary Trust’s (“SMQ” or “Plaintiff”) Motion for a Preliminary

     Injunction, and this Court having heard the evidence before it, hereby GRANTS Plaintiff’s Motion

     for Entry of a Preliminary Injunction in its entirety against the defendants identified on Schedule

     A (collectively, the “Defendants”).

            THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants since

     the Defendants directly target their business activities toward consumers in the United States,

     including Illinois. Plaintiff has presented screenshot evidence that each Defendant is reaching out

     to do business with Illinois residents by operating one or more commercial, interactive Internet

     Stores (collectively referred to as “Defendant Internet Store” or “Seller Aliases”) through which

     Illinois residents can and do purchase products using counterfeit versions of Plaintiffs’

     Trademarks.

            THIS COURT FURTHER FINDS that injunctive relief previously granted in the

     Temporary Restraining Order (“TRO”) should remain in place through the pendency of this
                                               1
    Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 2 of 11 PageID #:689




litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff’s previously

granted Motion for a Temporary Restraining Order establishes that SMQ has a likelihood of

success on the merits; that no remedy at law exists; and that SMQ will suffer irreparable harm if

the injunction is not granted.

       Specifically, SMQ has proved a prima facie case of trademark infringement because: (1)

the Steve McQueen Trademarks are distinctive marks and registered with the U.S. Patent and

Trademark Office on the Principal Register; (2) Plaintiff’s federally registered trademarks are valid

and in full force and effect; (3) Defendants are not licensed or authorized to use any of the Steve

McQueen Trademarks; and, (4) Defendants’ use of the Steve McQueen Trademarks is causing a

likelihood of confusion as to the origin or sponsorship of Defendants’ products with SMQ.

Furthermore, Defendants’ continued and unauthorized use of the Steve McQueen Trademarks

irreparably harms SMQ through diminished goodwill and brand confidence, damage to Plaintiff’s

reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to address such

damage; and, therefore, SMQ has an inadequate remedy at law. Moreover, the public interest is

served by entry of this Preliminary Injunction to dispel the public confusion created by

Defendants’ actions. Accordingly, this Court orders that:

   1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,

       and all persons acting for, with, by, through, under, or in active concert with them be

       temporarily enjoined and restrained from:

        a. using Plaintiff’s Steve McQueen Trademarks, and/or any reproductions,

            counterfeit copies or colorable imitations thereof, in any manner in connection

            with the distribution, marketing, advertising, offering for sale, or sale of any


                                                 2
Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 3 of 11 PageID #:690




       product that is not a genuine SMQ product or not authorized by SMQ to be

       sold in connection with Plaintiff’s Steve McQueen Trademarks;

  b.   passing off, inducing, or enabling others to sell or pass off any product as a

       genuine SMQ product or any other product produced by SMQ, that is not

       Plaintiff’s nor produced under the authorization, control or supervision of SMQ

       nor approved by SMQ for sale under Plaintiff’s Steve McQueen Trademarks;

  c.   committing any acts calculated to cause consumers to believe that Defendants’

       products are those sold under the authorization, control, or supervision of SMQ,

       or are sponsored by, approved by, or otherwise connected with SMQ;

  d.   further infringing Plaintiff’s Steve McQueen Trademarks and damaging

       SMQ’s goodwill;

  e.   shipping, delivering, holding for sale, transferring or otherwise moving, storing,

       distributing, returning, or otherwise disposing of, in any manner, products or

       inventory not manufactured by or for SMQ, nor authorized by SMQ to be sold

       or offered for sale, and which bear any of Plaintiff’s Steve McQueen

       Trademarks, and/or any reproductions, counterfeit copies, or colorable

       imitations thereof;

  f.   using, linking to, transferring, selling, exercising control over, or otherwise

       owning the Defendant Internet Stores or any other domain name or online

       marketplace account that is being used to sell or is the means by which

       Defendants could continue to sell Counterfeit Steve McQueen Products; and

  g.   operating and/or hosting websites at the Defendant Internet Stores and any

       other domain names registered or operated by Defendants that are involved


                                            3
Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 4 of 11 PageID #:691




        with the distribution, marketing, advertising, offering for sale, or sale of any

        product bearing Plaintiff’s Steve McQueen Trademarks or any reproductions,

        counterfeit copies or colorable imitations thereof that is not a genuine SMQ

        product or not authorized by SMQ to be sold in connection with Plaintiff’s

        Steve McQueen Trademarks.

2. Those in privity with Defendants and with actual notice of this Order, including any online

   marketplaces such as Amazon, iOffer and Alibaba Group Holding Ltd., Alipay.com Co.,

   Ltd. and any related Alibaba entities (collectively, “Alibaba”), social media platforms,

   Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and

   Yahoo, web hosts for the Defendant Internet Stores, and domain name registrars, shall

   within three (3) business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which

            Defendants engage in the sale of counterfeit and infringing goods using the

            Steve McQueen Trademarks, including any accounts associated with the

            Defendants listed on the Schedule A;

        b. disable and cease displaying any advertisements used by or associated with

            Defendants in connection with the sale of counterfeit and infringing goods

            using the Steve McQueen Trademarks; and

        c. take all steps necessary to prevent links to the Defendant Internet Stores,

            identified on the Schedule A, from displaying in search results related to

            the Steve McQueen Trademarks.

3. Defendants and any third party with actual notice of this Order who is providing services

   for any of the Defendants, or in connection with any of Defendants’ websites at the


                                             4
Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 5 of 11 PageID #:692




  Defendant Internet Stores or other websites operated by Defendants, including, without

  limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,

  Facebook, Internet Service Providers (“ISP”), web hosts, back-end service providers, web

  designers, sponsored search engine or ad-word providers, banks, merchant account

  providers, including PayPal, Alibaba, Western Union, third party processors and other

  payment processing service providers, shippers, and domain name registrars (collectively,

  the “Third Party Providers”) shall, within ten (10) business days after receipt of such notice,

  provide to SMQ expedited discovery, including copies of documents and records in such

  person’s or entity’s possession or control sufficient to disclose:

      a. The identities and locations of Defendants, their agents, servants,

         employees, confederates, attorneys, and any persons acting in concert or

         participation with them, including all known contact information;

      b. the nature of Defendants’ operations and all associated sales and financial

         information,    including,   without    limitation,   identifying   information

         associated with the Defendant Internet Stores, and Defendants’ financial

         accounts, as well as providing a full accounting of Defendants’ sales and

         listing history related to their respective Defendant Internet Stores;

      c. Defendants’ websites and/or any online marketplace accounts;

      d. The Defendant Internet Stores or any domain name registered by

         Defendants; and

      e. Any financial accounts owned or controlled by Defendants, including their

         agents, servants, employees, confederates, attorneys, and any persons acting

         in concert or participation with them, including such accounts residing with


                                            5
Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 6 of 11 PageID #:693




          or under the control of any banks, savings and loan associations, payment

          processors or other financial institutions, including, without limitation,

          PayPal, WISH, Amazon, Alibaba, Western Union, or other merchant

          account providers, payment providers, third party processors, and credit

          card associations (e.g., MasterCard and VISA).

4. Defendants and any persons in active concert or participation with them who have actual

   notice of this Order shall be temporarily restrained and enjoined from transferring or

   disposing of any money or other of Defendants’ assets until further ordered by this Court.

5. eBay, Inc. (“eBay”), PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH”), Amazon

   Payments, Inc. (“Amazon”) and Alipay US, Inc. (“Alipay”), or any other party and/or

   marketplace or payment processor in privity with Defendants, shall within five (5) business

   days of receipt of this Order, for any Defendant or any of Defendants’ online marketplace

   accounts or websites:

    a. Locate all accounts and funds connected to Defendants, Defendants Internet

       Stores or Defendants’ websites including, but not limited to, any accounts

       connected to the information listed in the Schedule A; and

     b. Restrain and enjoin any such accounts or funds from transferring or disposing

       of any money or other of Defendants’ assets until further ordered by this Court.

6. Any banks, savings and loan associations, payment processors, or other financial

   institutions, for any Defendant or any of Defendants’ online marketplace accounts or

   websites, shall within five (5) business days of receipt of this Order:




                                             6
Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 7 of 11 PageID #:694




     a. Locate all accounts and funds connected to Defendants, Defendants’ online

        marketplace accounts or Defendants’ websites, including, but not limited to,

        any accounts connected to the information listed in the Schedule A; and

     b. Restrain and enjoin such accounts from receiving, transferring or disposing of

        any money or other of Defendants’ assets until further ordered by this Court.

7. SMQ may provide notice of these proceedings to Defendants, including notice of the

   preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P. 4(f)(3), by

   electronically publishing a link to the Complaint, this Order and other relevant documents

   on a website, and/or by sending an e-mail to the e-mail addresses provided for Defendants

   by third parties that includes a link to said website. The Clerk of Court is directed to issue

   a single original summons in the name of “123bilili Store and all other Defendants

   identified in the Schedule A to the Complaint” that shall apply to all Defendants. The

   combination of providing notice via electronic publication or e-mail, along with any notice

   that Defendants receive from domain name registrars and payment processors, shall

   constitute notice reasonably calculated under all circumstances to apprise Defendants of

   the pendency of the action and afford them the opportunity to present their objections.

8. The Clerk of Court is directed to unseal Plaintiff’s Amended Complaint, Exhibit 1 to the

   Complaint, Schedule A to the Complaint, Motion for Temporary Restraining Order and

   Motion to Extend the Temporary Restraining Order and the memorandum and supporting

   pleadings and exhibits, Motion for Electronic Service of Process and its memorandum and

   supporting pleadings and exhibits, and the Temporary Restraining Order and Extension of

   the Temporary Restraining Order.




                                             7
   Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 8 of 11 PageID #:695




   9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two days’ notice to SMQ or on shorter notice as set by this Court.

   10. The $10,000 bond posted by SMQ shall remain with the Court until a Final disposition of

       this case or until this Preliminary Injunction is terminated.




Dated: January 28, 2021




                                      _____________________________________
                                      U.S. District Court Judge Manish S. Shah




                                                 8
      Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 9 of 11 PageID #:696




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CHADWICK MCQUEEN, AN INDIVIDUAL; AND
THE TERRY MCQUEEN TESTAMENTARY TRUST,

      PLAINTIFFS,                                CASE NO. 1:20-CV-07226

V.

THE PARTNERSHIPS AND UNINCORPORATED              FILED UNDER SEAL
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,

      DEFENDANTS.



                           SCHEDULE A TO COMPLAINT
NO.         DEFENDANT / SELLER ALIAS                        MARKETPLACE URL
 1                 123bilili Store                https://www.aliexpress.com/store/4989267
 2                 123bolo Store                  https://www.aliexpress.com/store/4992386
 3                 123ohoh Store                  https://www.aliexpress.com/store/5044019
 4                A12Alisa Store                  https://www.aliexpress.com/store/5043151
 5                Aimee 66 Store                  https://www.aliexpress.com/store/3553009
 6                  bao li Store                  https://www.aliexpress.com/store/5019136
 7               BestCotton Store                 https://www.aliexpress.com/store/4990059
 8                 Brand88 Store                  https://www.aliexpress.com/store/3514025
 9              Casualtshirts Store               https://www.aliexpress.com/store/4505108
10                CoolDay Store                   https://www.aliexpress.com/store/5059009
11                CrazyTee Store                  https://www.aliexpress.com/store/3620012
12              cuper happy1 Store                https://www.aliexpress.com/store/4417013
13                   de li Store                  https://www.aliexpress.com/store/5062036
14                  Dear10 Store                  https://www.aliexpress.com/store/5083147
15                  Dear11 Store                  https://www.aliexpress.com/store/5007359
16                  Dear13 Store                  https://www.aliexpress.com/store/5053321
17                  Dear8 Store                   https://www.aliexpress.com/store/5045385
18              Designtshirts Store               https://www.aliexpress.com/store/4422132
19               dream shirts Store               https://www.aliexpress.com/store/3217097
20                 EZ Life Store                  https://www.aliexpress.com/store/2885039
21               Funny Caps Store                 https://www.aliexpress.com/store/4566049
22              Funny Colors Store                https://www.aliexpress.com/store/5046023
23           Funny TSHIRT 2019 Store              https://www.aliexpress.com/store/4661102
24                 gai nian Store                 https://www.aliexpress.com/store/5022107
                                           1
      Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 10 of 11 PageID #:697




NO.         DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
25                    gengmu Store                 https://www.aliexpress.com/store/4416184
26                    gon niu Store                https://www.aliexpress.com/store/5062335
27                   haha016 Store                 https://www.aliexpress.com/store/5063280
28               Handcraft Shop Store              https://www.aliexpress.com/store/5009114
29             HEAVY METAL Store                   https://www.aliexpress.com/store/4872172
30                      heidi Store                https://www.aliexpress.com/store/4987214
31                   IdesignU Store                https://www.aliexpress.com/store/2984024
32             incomparable tees Store             https://www.aliexpress.com/store/3742021
33           Infinite Menswear 001 Store           https://www.aliexpress.com/store/5051079
34           Infinite Menswear 002 Store           https://www.aliexpress.com/store/5053153
35                  kaikai666 Store                https://www.aliexpress.com/store/4996325
36                     KKQ2 Store                  https://www.aliexpress.com/store/5002415
37                     la fei Store                https://www.aliexpress.com/store/5072165
38                  lianheguo Store                https://www.aliexpress.com/store/4997307
39                    Lisa Art Store               https://www.aliexpress.com/store/3179009
40                  LOVE520 Store                  https://www.aliexpress.com/store/5005109
41                   maozipu Store                 https://www.aliexpress.com/store/4985040
42             memories stan shirt Store           https://www.aliexpress.com/store/4994214
43             MiCanvas Painting Store             https://www.aliexpress.com/store/5050047
44                  muxiaoge Store                 https://www.aliexpress.com/store/4405053
45                     oudali Store                https://www.aliexpress.com/store/4965030
46                  pa pa fu1 Store                https://www.aliexpress.com/store/4569065
47         Personalitycustomizedtshirt Store       https://www.aliexpress.com/store/4595035
48              Personalitytshirts Store           https://www.aliexpress.com/store/4573034
49                Phiking Tees Store               https://www.aliexpress.com/store/4574047
50                    postees Store                https://www.aliexpress.com/store/4426058
51                  Zhang Qi Store                 https://www.aliexpress.com/store/4416053
52           Print Personality Caps Store          https://www.aliexpress.com/store/4564068
53                 PrintWear Store                 https://www.aliexpress.com/store/2610006
54                   Puytee Store                  https://www.aliexpress.com/store/4991345
55                qimingxing Store                 https://www.aliexpress.com/store/4406175
56                 qingquan Store                  https://www.aliexpress.com/store/4412181
57                  shen ma Store                  https://www.aliexpress.com/store/5050301
58               Shop3671081 Store                 https://www.aliexpress.com/store/3671081
59               Shop3862080 Store                 https://www.aliexpress.com/store/3862080
60               Shop4668057 Store                 https://www.aliexpress.com/store/4668057
61               Shop4800183 Store                 https://www.aliexpress.com/store/4800183
62               Shop4836236 Store                 https://www.aliexpress.com/store/4836236
63               Shop4933042 Store                 https://www.aliexpress.com/store/4933042
64               Shop5058390 Store                 https://www.aliexpress.com/store/5058390
65               Shop5063232 Store                 https://www.aliexpress.com/store/5063232
66               Shop5379066 Store                 https://www.aliexpress.com/store/5379066
67               Shop5592070 Store                 https://www.aliexpress.com/store/5592070
68                  Shuang Store                   https://www.aliexpress.com/store/4435006
                                               2
      Case: 1:20-cv-07226 Document #: 27 Filed: 01/28/21 Page 11 of 11 PageID #:698




NO.        DEFENDANT / SELLER ALIAS                          MARKETPLACE URL
69             sillyboytshirts Store               https://www.aliexpress.com/store/4646125
70              Skull-Design Store                 https://www.aliexpress.com/store/3694002
71                   Song Store                    https://www.aliexpress.com/store/4990341
72              Stefanie2019 Store                 https://www.aliexpress.com/store/4638105
73               TeesDesgin Store                  https://www.aliexpress.com/store/3570033
74                 TF shirt Store                  https://www.aliexpress.com/store/5002188
75        The Customized Painting Store            https://www.aliexpress.com/store/1818699
76               Toy factory Store                 https://www.aliexpress.com/store/2335116
77         Treasured Tee Graphic Store             https://www.aliexpress.com/store/4993513
78               Tshirt Link Store                 https://www.aliexpress.com/store/3654066
79               Tshirt Man Store                  https://www.aliexpress.com/store/4261013
80             Tshirt Spring Store                 https://www.aliexpress.com/store/3218142
81         WEBBEDEPP Official Store                https://www.aliexpress.com/store/2958236
82                 zhoulilli Store                 https://www.aliexpress.com/store/4417047
83                  xing ye Store                  https://www.aliexpress.com/store/5041220
84            Yoolife Official Store               https://www.aliexpress.com/store/4397014
85          YOU AND ME STORE                        https://www.aliexpress.com/store/937375
      YOYOYU ART HOME DECOR Cozy House
86                                                 https://www.aliexpress.com/store/806037
                        Store
 87                ZF shirt Store                  https://www.aliexpress.com/store/4935073
 88               zhan jian Store                  https://www.aliexpress.com/store/5053329
167                 bao lai Store                     //www.aliexpress.com/store/5254218
168              GUO feng Store                       //www.aliexpress.com/store/5090048
169                la feng8 Store                     //www.aliexpress.com/store/5208004
170               Dnclothes Store                     //www.aliexpress.com/store/4485044
171            Shop5973259 Store                      //www.aliexpress.com/store/5973259
172            Shop5885452 Store                      //www.aliexpress.com/store/5885452




                                           3
